                                                                                 Case 2:15-md-02641-DGC Document 15738 Filed 03/04/19 Page 1 of 6



                                                                         1    James R. Condo (#005867)
                                                                              SNELL & WILMER L.L.P.
                                                                         2    One Arizona Center
                                                                              400 E. Van Buren, Suite 1900
                                                                         3    Phoenix, Arizona 85004-2202
                                                                              Telephone: 602.382.6000
                                                                         4    Facsimile: 602.382.6070
                                                                              jcondo@swlaw.com
                                                                         5
                                                                              Richard B. North, Jr. (admitted pro hac vice)
                                                                         6    Georgia Bar No. 545599
                                                                              Matthew B. Lerner (admitted pro hac vice)
                                                                         7    Georgia Bar No. 446986
                                                                              NELSON MULLINS RILEY & SCARBOROUGH LLP
                                                                         8    201 17th Street, NW / Suite 1700
                                                                              Atlanta, GA 30363
                                                                         9    Telephone: (404) 322-6000
                                                                              richard.north@nelsonmullins.com
Nelson Mullins Riley & Scarborough




                                                                         10   matthew.lerner@nelsonmullins.com
                                                                         11   Attorneys for Defendants C. R. Bard, Inc. and
                                                                              Bard Peripheral Vascular, Inc.
                                                                         12
                                     201 17 t h Stree t NW, Suite 1700




                                                                         13                        IN THE UNITED STATES DISTRICT COURT
                                           Atlanta, GA 30363
                                               (404) 322-6000




                                                                         14                               FOR THE DISTRICT OF ARIZONA
                                                     L.L.P.




                                                                         15                                                Case No. 2:15-MD-02641-DGC
                                                                         16   IN RE: Bard IVC Filters Products Liability
                                                                              Litigation                                 DEFENDANTS C. R. BARD INC. AND
                                                                         17                                              BARD PERIPHERAL VASCULAR
                                                                                                                         INC.’S MOTION TO DISMISS
                                                                         18                                              DUPLICATIVE COMPLAINTS FILED
                                                                                                                         IN THE MDL
                                                                         19
                                                                                                                           (Assigned to the Honorable David G.
                                                                         20                                                Campbell)
                                                                         21
                                                                         22
                                                                         23         Pursuant to Fed. R. Civ. P. 12(b), Defendants C. R. Bard, Inc. and Bard Peripheral
                                                                         24   Vascular, Inc. (“Bard”) respectfully move this Court to dismiss without prejudice duplicative
                                                                         25   actions filed in the MDL.
                                                                         26
                                                                         27
                                                                         28
                                                                                  Case 2:15-md-02641-DGC Document 15738 Filed 03/04/19 Page 2 of 6



                                                                         1                         I. FACTUAL AND PROCEDURAL HISTORY
                                                                         2           At the Scheduling Conferences held on August 23, 2016, and December 9, 2016, Bard
                                                                         3    raised the issue of duplicative filings, and this Court explained that a plaintiff in more than
                                                                         4    one case in this MDL represented by different lawyers cannot proceed.1
                                                                         5           The following individuals have duplicate cases pending in the MDL: William Joseph
                                                                         6    Giambra, Betty Joyce Holland, Reginald Mathis, Bernadette McBride, Charlene Pedersen,
                                                                         7    Tracy Pirl, and Pamela M. Smith. As shown in Exhibit A attached hereto, and depicted in the
                                                                         8    chart below, more than one lawsuit has been initiated for each of these plaintiffs for a single
                                                                         9    cause of action, and all of the identified cases are currently pending in the MDL as parallel,
                                                                         10   duplicative cases.
Nelson Mullins Riley & Scarborough




                                                                         11         Plaintiff                         Docket Number                    Date Filed
                                                                         12         Giambra, Sr, William Joseph       CV-17-00191-PHX-DGC               1/20/2017
                                                                                    Giambra, Sr, William Joseph       CV-17-03891-PHX-DGC              10/24/2017
                                                                         13
                                     201 17 t h Stree t NW, Suite 1700




                                                                                    Holland, Betty Joyce              CV-16-03147-PHX-DGC               9/16/2016
                                                                                    Holland, Betty Joyce              CV-17-03440-PHX-DGC               10/4/2017
                                           Atlanta, GA 30363




                                                                         14
                                               (404) 322-6000




                                                                                    Mathis, Reginald                  CV-17-03469-PHX-DGC               10/4/2017
                                                     L.L.P.




                                                                         15
                                                                                    Mathis, Reginald                  CV-17-04302-PHX-DGC              11/27/2017
                                                                         16         McBride, Bernardette              CV-16-01090-PHX-DGC               4/18/2016
                                                                                    McBride, Bernardette              CV-17-00876-PHX-DGC               3/24/2017
                                                                         17
                                                                                    Pedersen, Charlene B              CV-17-00941-PHX-DGC               3/29/2017
                                                                         18         Pedersen, Charlene B              CV-17-04308-PHX-DGC              11/27/2017
                                                                         19         Pirl, Tracy                       CV-17-00899-PHX-DGC               3/27/2017
                                                                                    Pirl, Tracy                       CV-17-03025-PHX-DGC                9/6/2017
                                                                         20         Smith, Pamela M                   CV-17-00916-PHX-DGC               3/28/2017
                                                                         21         Smith, Pamela M                   CV-17-03089-PHX-DGC               9/11/2017
                                                                         22
                                                                         23   1
                                                                                  See Exhibit B, August 23, 2016 Fifth Scheduling Conference Hr. Tr. at 90:12-19 (“We
                                                                         24       can’t go forward with two cases represented by two different lawyers. And consolidation
                                                                                  isn’t the answer, in my view, because then you’ve still got two lawyers purporting to each
                                                                         25       represent the plaintiff. Unless they want to team up and jointly represent them in a single
                                                                                  case, in which event just dismiss one and have the lawyer appear in the other. But I don’t
                                                                         26       think we ought to continue on with two cases with two different lawyers.”); December 9,
                                                                                  2016 Seventh Scheduling Conference Hr. Tr. at 48:18-49:10 (granting Bard’s motion to
                                                                         27       dismiss a complaint filed by a deceased individual and expressing concerns about the fact
                                                                                  Bard sent several letters and e-mails to the plaintiff’s attorney and the PSC members
                                                                         28       before filing the motion to dismiss, but never received any response).
                                                                                                                           -2-
                                                                                  Case 2:15-md-02641-DGC Document 15738 Filed 03/04/19 Page 3 of 6



                                                                         1           Before filing this motion, Bard sent several letters notifying each plaintiff’s attorneys
                                                                         2    and the Plaintiff Steering Committee (“PSC”) of the duplicative actions. See Ex. A. Each
                                                                         3    letter explained that the duplicate complaints raise the same claims for the same individual,
                                                                         4    and each letter requested that one of the cases be dismissed immediately. Since the first letter
                                                                         5    was sent in 2017, none of the identified duplicate cases listed in Exhibit A have been
                                                                         6    dismissed.2 See Ex. A. Moreover, and perhaps most bothersome, no one in the Plaintiffs’
                                                                         7    leadership has even acknowledged Bard’s requests, much less responded to them. As a result,
                                                                         8    Bard has incurred unnecessary costs from a duplication of labor.
                                                                         9           For example, Bard has received two Plaintiff Profile Forms for every individual listed
                                                                         10   in Exhibit A except Bernadette McBride. In response, Bard has had to prepare two Defense
Nelson Mullins Riley & Scarborough




                                                                         11   Profile Forms and draft two deficiency notices for each individual. These costs could and
                                                                         12   should have been avoided. After several attempts to resolve the issue without intervention
                                                                         13   from this Court, Bard is left with no choice but to file this motion to dismiss the later-filed
                                     201 17 t h Stree t NW, Suite 1700
                                           Atlanta, GA 30363




                                                                         14   duplicative actions.
                                               (404) 322-6000
                                                     L.L.P.




                                                                         15                     II. ARGUMENT AND CITATION TO AUTHORITY
                                                                         16          A litigant “ha[s] no right to maintain two separate actions involving the same subject
                                                                         17   matter at the same time in the same court and against the same defendant.” Walton v. Easton
                                                                         18   Corp., 563 F.2d 66, 70 (3d Cir. 1977); Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684,
                                                                         19   688 (9th Cir. 2007), overruled in part on other grounds by Taylor v. Sturgell, 553 U.S. 880,
                                                                         20   904 (2008). Federal courts, therefore, “retain broad powers to prevent duplicative or
                                                                         21   unnecessary litigation,” Slack v. McDaniel, 529 U.S. 473, 478 (2000), which “includes the
                                                                         22   power to dismiss duplicative claims.” M.M. v. Lafayette Sch. Dist. 681 F.3d 1082, 1091 (9th
                                                                         23   Cir. 2012) (finding that the district court did not abuse its discretion in dismissing duplicative
                                                                         24   claims) (internal citation omitted).
                                                                         25
                                                                         26   2
                                                                                  A motion to dismiss was filed by Padberg, Corrigan & Appelbaum for Tracy Pirl, but the
                                                                         27       motion was filed in the individual case number, CV-17-03025-PHX-DGC, and received a
                                                                                  deficiency notice. The two duplicate cases for Tracy Pirl remain open in the MDL. See
                                                                         28       Ex. A.
                                                                                                                            -3-
                                                                                 Case 2:15-md-02641-DGC Document 15738 Filed 03/04/19 Page 4 of 6



                                                                         1           “A suit is duplicative if the claims, parties, and available relief do not significantly
                                                                         2    differ between the two actions.” iStar RC Paradise Valley LLC v. Five Star Dev., No. CV-10-
                                                                         3    2191-PHX-GMS, 2011 WL 4852293, at *8 (D. Ariz. Oct. 13 2011) (quoting Barapind v.
                                                                         4    Reno, 72 F. Supp. 2d 1132, 1145 (E.D. Cal. 1999), aff’d 225 F.3d 1100 (9th Cir. 2000)
                                                                         5    (internal citation omitted)). Dismissal of the second action is proper “when a complaint
                                                                         6    involving the same parties and issues has already been filed[.]” Pacesetter Systems, Inc. v.
                                                                         7    Medtronic, Inc., 678 F.2d 93, 94-95 (9th Cir. 1982); Barapind, 72 F.Supp.2d at 1144 (where
                                                                         8    one suit is duplicative of another, “the court has discretion to abate or dismiss the second
                                                                         9    action.”). See, e.g., Fed. Trade Comm’n v. Elec. Payment Sols. of Am. Inc., No. CV-17-
                                                                         10   02535-PHX-DJH, 2018 WL 3648409, at *4 (D. Ariz. Aug. 1, 2018) (granting defendant’s
Nelson Mullins Riley & Scarborough




                                                                         11   motion to dismiss plaintiffs’ duplicative claims that the plaintiffs had already asserted in
                                                                         12   another federal district litigation). Indeed, “increasing calendar congestion in the federal
                                                                         13   courts makes it imperative to avoid concurrent litigation[.]” Crawford v. Bell, 599 F.2d 890,
                                     201 17 t h Stree t NW, Suite 1700
                                           Atlanta, GA 30363




                                                                         14   893 (9th Cir. 1979).
                                               (404) 322-6000
                                                     L.L.P.




                                                                         15          The first-to-file doctrine of federal comity permits a district court to decline
                                                                         16   jurisdiction over an action when a complaint involving the same parties and issues has
                                                                         17   already been filed in another district. Kerotest Mft. Co. v. C-O-Two Fire Equip. Co., 342 U.S.
                                                                         18   180 (1952); Pacesetter Systems, 678 F.3d at 96. Three factors are considered in applying the
                                                                         19   first-to-file rule: (1) the chronology of the two actions; (2) the similarity of the parties; and (3)
                                                                         20   the similarity of the issues. See Alltrade, Inc. v. Uniweld Products, Inc., 946 F.2d 622, 625-26
                                                                         21   (9th Cir. 1991). The first-to-file rule is not rigid or inflexible, but is applied to serve sound
                                                                         22   judicial administration principles. Pacesetter Systems, 678 F.2d at 96. The rule may be
                                                                         23   dispensed with for equitable reasons; for example, when the later-filed action has progressed
                                                                         24   further, see Church of Scientology of California v. United States Dept. of the Army, 611 F.2d
                                                                         25   738, 750 (9th Cir. 1979), or where “the balance of convenience weighs in favor of the later-
                                                                         26   filed action.” Ward v. Follett Corp., 158 F.R.D. 645, 648 (N.D. Cal. 1994).
                                                                         27
                                                                         28
                                                                                                                              -4-
                                                                                 Case 2:15-md-02641-DGC Document 15738 Filed 03/04/19 Page 5 of 6



                                                                         1           Here, there is no question that the claims, parties, and available relief do not differ
                                                                         2    between the two actions pending in the MDL for each individual identified in Exhibit A. In
                                                                         3    fact, the two actions are identical. As a principal of sound judicial administration, the first suit
                                                                         4    should have priority, absent a showing of balance of convenience in favor of the second case,
                                                                         5    or unless there are special circumstances which justify giving priority to the second action.
                                                                         6    Bard is unaware of any special circumstances that prevent application of the first-to-file rule.
                                                                         7    Due to the duplicative nature of the actions identified in Exhibit A, the later-filed complaint
                                                                         8    should be dismissed without prejudice.
                                                                         9           WHEREFORE, Bard respectfully requests that this Court enter an Order dismissing
                                                                         10   the duplicative actions identified in Exhibit A for the foregoing reasons.
Nelson Mullins Riley & Scarborough




                                                                         11          This 4th day of March, 2019.
                                                                         12                                               s/Richard B. North, Jr.
                                                                                                                          Richard B. North, Jr.
                                                                         13                                               Georgia Bar No. 545599
                                     201 17 t h Stree t NW, Suite 1700




                                                                                                                          Matthew B. Lerner
                                           Atlanta, GA 30363




                                                                         14                                               Georgia Bar No. 446986
                                               (404) 322-6000




                                                                                                                          NELSON MULLINS RILEY & SCARBOROUGH, LLP
                                                     L.L.P.




                                                                         15                                               Atlantic Station
                                                                                                                          201 17th Street, NW / Suite 1700
                                                                         16                                               Atlanta, GA 30363
                                                                                                                          PH: (404) 322-6000
                                                                         17                                               FX: (404) 322-6050
                                                                                                                          Richard.North@nelsonmullins.com
                                                                         18
                                                                                                                          James R. Condo (#005867)
                                                                         19                                               SNELL & WILMER L.L.P.
                                                                                                                          One Arizona Center
                                                                         20                                               400 E. Van Buren
                                                                                                                          Phoenix, AZ 85004-2204
                                                                         21                                               PH: (602) 382-6000
                                                                                                                          JCondo@swlaw.com
                                                                         22
                                                                                                                          Attorney for Defendants C. R. Bard, Inc. and
                                                                         23                                               Bard Peripheral Vascular, Inc.
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                             -5-
                                                                                 Case 2:15-md-02641-DGC Document 15738 Filed 03/04/19 Page 6 of 6



                                                                         1                                       CERTIFICATE OF SERVICE
                                                                         2
                                                                         3           I HEREBY CERTIFY that on March 4, 2019, I electronically filed the foregoing with
                                                                         4    the Clerk of the Court by using the CM/ECF system which will send notification of such
                                                                         5    filing to all counsel of record.
                                                                         6
                                                                                                                        s/Richard B. North, Jr.
                                                                         7                                              Richard B. North, Jr.
                                                                                                                        Georgia Bar No. 545599
                                                                         8                                              NELSON MULLINS RILEY & SCARBOROUGH, LLP
                                                                                                                        Atlantic Station
                                                                         9                                              201 17th Street, NW / Suite 1700
                                                                                                                        Atlanta, GA 30363
                                                                         10                                             PH: (404) 322-6000
Nelson Mullins Riley & Scarborough




                                                                                                                        FX: (404) 322-6050
                                                                         11                                             Richard.North@nelsonmullins.com
                                                                         12                                             Attorney for Defendants C. R. Bard, Inc. and
                                                                                                                        Bard Peripheral Vascular, Inc.
                                                                         13
                                     201 17 t h Stree t NW, Suite 1700
                                           Atlanta, GA 30363




                                                                         14
                                               (404) 322-6000
                                                     L.L.P.




                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                           -6-
